Citation Nr: 0018938	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  99-10 162	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

1.  Entitlement to service connection for residuals of a left 
ear infection, to include left ear hearing loss.

2.  Entitlement to service connection for a dental condition 
due to trauma.


REPRESENTATION

Veteran represented by:	The American Legion



FINDINGS OF FACT

1.  The veteran in this case had active naval service from 
January 1956 to December 1959.

2.  On July 14, 2000, the Board was notified by the Fort 
Harrison Department of Veterans Affairs Regional Office that 
the veteran died in May 2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the 
veteran's death and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).



ORDER

The appeal is dismissed.



		
J.F. GOUGH
	Member, Board of Veterans' Appeals

 



